Case 3:16-cr-00440-WHA Document 240-1 Filed 06/29/20 Page 1of 8

EXHIBIT A
Case 3:16-cr-00440-WHA Document 240-1 Filed 06/29/20 Page 2 of 8

-1 of

©
'

FD-302 (Rev. 5-8-10)

 

FEDERAL BUREAU OF INVESTIGATION

Date of entry 04/23/2014

Nikita Igorevich KISLITSIN, date of birth (DOB) eee was
en

interviewed at the United States (U.S.) Embassy, Moscow, Russia. Present
the interview were Supervisory Special Agent (SSA) Emily A. Odom, Special
Agent (SA) Anton Mlaker, and Federal Bureau of Investigation (FBI) i
Linguist Marina Parsegova.

Prior to beginning the interview, at approximately 10:05 A.M., Linguisc
Parsegova explained her role as a Russian-English translator. KISLITSIN
stated he was 95% confident in his English language abilities and agreed to
conduct the interview in English. He further stated he may not be
comfortable using English in some instances and in those instances he would
utilize Linguist Parsegova’s assistance. Interviewing agents requested that
KISLITSIN be truthful and explained to KISLITSIN that formal charges were

filed against him in the U.S. and he was entitled to specific rights.

At approximately 10:08 A.M., KISLITSIN was provided the FD-395 Advi
of Rights in both the Russian and English languages. Agents explained to
KISLITSIN he had the right to remain silent; however, should he choose to
speak with agents, he could discontinue the interview at any time or refuse
to answer any questions. KISLTSIN was also informed he had a right to have
an attornoy represent him, as wcll as have an attorney present during the {
interview. KISLITSIN stated, "I'm quite open for collaboration" and his
"goal was to mitigate problems.” He further stated he was seeking to
“provide a way to have a win/win situation" as a result of the discussion
with the agents. KISLITSIN stated he understood his rights
at approximately 10:10 AM, KISLITSIN read and signed both
Russian translations of the FD-395 Advice of Rights form.

explained and

ct

as
he English and

After KISLITSIN signed the FD-395, the agents asked about his
familiarity with Aleksey Belan. KISLITSIN provided the following
information:

Andrey Komarov allowed KISLITSIN to view papers regarding Belan’s
arrest and the charges filed against Belan. Komarov works for the Russian

Ministry of Foreign Affairs and is a common acquaintance of KISLITSIN and
Belan. Komarov was not involved in Belan’s criminal activity, but KISLITSIN \

believes Komarov cbtained the papers through Komarov’s employment at the

 

Investigation on 04/02/2014 g Moscow, Russia (In Perscn)

Fileg 289A-LV-43343 Date drafted 04/07/2014

 

by Anton E Mlaker, Emily A. Odom

This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
to be distributed outside your agency.

 

YNO13922
CONFIDENTIAL '
Case 3:16-cr-00440-WHA Document 240-1 Filed 06/29/20 Page 3 of 8

FD-302a (Rev. 05-08-10)

288A-LV-4 3343

Continuation of FD-302 of Nikita Igorevich Kislitsin on 04/02/2014 2 of 8

, Page

Russian Embassy. Komarov currently conducts business in the U.S. and is
very "open". KISLITSIN further stated he has not spoken to Belan since
Belan’s arrest.

At approximately 10:15 A.M., KISLITSIN was provided a copy of the
indictment outlining the charges against him. KISLITSIN was given several
minutes to read the document and was not interrupted until he indicated (
that he had finished. He was then informed the Northern District of
California also filed charges against him.

It was explained to KISLITSIN the FBI’s role was to investigate the
criminal activity and provide the information to a prosecutor who would
determine how to proceed. The agents further explained they could not
provide any promises or guidance as to the resulting punishment, regardless
of his level of cooperation.

KISLITSIN was asked if the "Nikita Kislitsin" named in the indictment
was someone other than himself, to which he replied, "I don't think so."
KISLITSIN stated it was his decision to speak with the FBI at the U.S.
Embassy and he was familiar with the matter described in the indictment;
however, KISLITSIN stated the indictment contained many things regarding
his involvement that were incorrect. Agents stated that during the
interview they would be making a record of his statements which would be
provided to prosecuting attorneys. SA Mlaker further explained to KISLITSIN
he must decide for himself whether to cooperate and reiterated he was not
required to answer any questions.

KISLITSIN stated Belan is not the most dangerous criminal. KISLITSIN
again reiterated his goal was to mitigate his situation so he could travel
without fear of being arrested. He also stated he traveled “now", which the
agents understood to mean KISLITSIN had traveled recently. KISLITSIN
inquired as to whether the U.S. had issued an international notice for his
arrest and what type of punishment he might face for the stated charges. SA
Mlaker explained the likelihood and amount cf time served in prison
depended on his level of cooperation, as well as the determination of the
prosecuting attorneys and respective courts. KISLITSIN stated serving any

"Sail time was not an option". |

KISLITSIN then stated he could provide a lot of information, as he knew
people in the “community”, which agents understood to mean KISLITSIN could
provide information on numerous individuals engaged in criminal activity.
KISLITSIN also stated he did "not feel guilty about it™ and the
interviewing agents were welcome to ask any questions they wished.
Interviewing agents understood this to mean KISLITSIN did not feel guilty
vegarding his activity concerning the charges filed against him.

\
YN013923 ,
CONFIDENTIAL °
Case 3:16-cr-00440-WHA Document 240-1 Filed 06/29/20 Page 4 of 8
FD-302a (Rev. 05-08-10)

288A-LV—-4 3343
Continuation of FD-302 of Nikita Igorevich Kislitsin on 04/02/2014 , Page 3 of 8

 

 

Interviewing agents asked KISLITSIN to describe his relationship with
Belan to which KISLITSIN provided the following information:

KISLITSIN has known Belan since approximately 2006/2007 while KISLITSIN
was working as the editor for the Russian hacker magazine Xakep (pronounced
"hacker"). At the time, an advertisement was placed in the magazine in an
attempt to identify individuals who could write articles about Internet
security topics. Some other editors read a response from Belan and Belan
was selected to write for the magazine. Belan wrote interesting articles
related to vulnerabilities in web engines, exploitations, SQL injections, '
and cross-site scripting.

KISLITSIN met Rais, whom KISLITSIN knows to be Mehmet Sozen, in the
summer 2011. Rais has both Belgian and Turkish citizenship, resides in
Brussels and owns a magazine. Rais asked KISLITSIN for help promoting his
e-commerce company and also asked KISLITSIN if he was capable of obtaining |
databases of other e-commerce websites. Rais provided KISLITSIN the Uniform
Resource Locators (URL) of the websites he wanted KISLITSIN to obtain. ;
KISLITSIN agreed and contacted Belan. KISLITSIN stated, “Belan was the guy |
to..do; the-jeb=ter me”.

KISLITSIN maintained a business relationship with Rais and Belan until
spring 2013. When asked why he ended the business relationships, KISLITSIN
stated the following three reasons:

One reason KISLITSIN ended the relationships with Rais and Belan was
because in January 2013 KISLITSIN began working for the company Group-IB on
a botnet-monitoring project. The goal of the project was to identify botnet
command and control servers housing compromised data, gain access to the
server, extract the data, and return it to the victim companies. The botnet
command-and-control servers were identified through sensor monitors placed '
within Russian Internet Service Providers (ISP). As a result, approximately
15 victim banks, believed to be located in Russia, were identified.

KISLITSIN explained he also ended the relationships with Rais and Belan
because the activity was not something he could envision himself doing for
an extended period of time. When KISLITSIN has children, he would like to
tell his children he has a legitimate job and is applying himself in a
positive, meaningful manner. KISLITSIN would like to set a good example for
his future children. KISLITSIN stated that on one hand, he would not be
able to fight criminal activity through his employment, and on the other,
conduct criminal activity.

Lastly, KISLITSIN stopped the activity with Rais and Belan because, |
“From a religious perspective, it is wrong."

|
YNO13924 |

CONFIDENTIAL °
Case 3:16-cr-00440-WHA Document 240-1 Filed 06/29/20 Page 5of 8
FD-302a (Rev. 05-08-10)

288A-LV-4 3343
Continuation of FD-302 of Nikita Igorevich Kislitsin (On 04/02/2014 Page 4 OF 8

 

 

KISLITSIN then asked the interviewing agents if they knew of an
individual named Pavel Volkov, whom KISLITSIN met in an English language
class in New York. KISLITSIN described Volkov's behavior as "unnatural" and
-"strange", partly because Volkov was enrolled in the same English class as
KISLITSIN, yet he was able to speak English at a much higher level. |
KISLITSIN further stated Volkov was “frequently present” and KISLITSIN felz
as if Volkov was sent to follow him. KISLITSIN grew more suspicious when
Volkov, who did not have technical abilities, invited him to the Defcon
Conference in Las Vegas, Nevada. Also, shortly after KISLITSIN returned to
Russia, Volkov ceased contact with KISLITSIN and would not return e-mail
messages. He also deleted his Facebook account. After Volkov disappeared,
KISLITSIN had a strong feeling that Volkov was sent to obtain information
from him. KISLITSIN speculated Volkov might be a spy for the National
Security Agency (NSA).

KISLITSIN further stated Volkov purported to be from the country of
Georgia, but obtained his U.S. citizenship in the fall 2012. KISLITSIN lasz
saw Volkov in Los Angeles and believed he worked as a producer. KISLITSIN
felt comfortable around Volkov and described him as a "smart guy" and good
musician. KISLITSIN believed Volkov's e-mail address to be similar to
pavel .volkov75@gmail.com.

At approximately 11:10 A.M., KISLITSIN asked for a restroom break and
the interview was stopped for approximately ten minutes. Upon returning
from the break, KISLITSIN provided the following information:

The compromise of the Zappos network was Belan’s idea, and was also
conducted by Belan. After Belan obtained the Zappos database, he asked |
KISLITSIN for ideas on how to sell the data. KISLITSIN contacted Rais the
same day and attempted to negotiate a price for the Zappos data, which
contained approximately 25 million customer records. KISLITSIN and Rais i
could not agree on an amount; therefore, KISLITSIN never sold the database
to Rais nor acquired it from Belan.

Belan obtained e-commerce databases with a goal to sell them for
financial gain or use them for spamming purposes. Belan specifically
targeted American citizens by offering weight loss products or services
pertaining to “Internet promotion business”. Belan used the Zappos database
as part of a spamming campaign and made approximately $200,000 USD. Belan
conducted the spamming campaign with a partner, referred to as “Johnny |
Green" tphonetic). KISLITSIN has no further information on “Johnny Green.”

KISLITSIN provided a printed copy of a Russian forum posting which he
explained was an advertisement purportedly authored by Johnny Green which
requested "new and used dumps”. The posting offered 50/50 revenue sharing
for the provider of "dumps" of 100,000 records or more containing primarily :

,

YNO13925
CONFIDENTIAL
Case 3:16-cr-00440-WHA Document 240-1 Filed 06/29/20 Page 6 of 8
FD-302a (Rev. 05-08-10)

288A-LV—-4 3343

Continuation of FD-302 of Nikita Igorevich Kislitsin ,on 04/02/2014 5 of 8

, Page

U.S. customer information. The posting also offered the ability to crack
password hashes. The dumps were presumably used as part of e-mail spamming
efforts.

Belan and Johnny Green continue to work together and conceal cash |
payments between buyers and sellers by transporting money in shoeboxes via
train attendants. Belan is very wealthy and owns multiple flats in Russia.
Because Belan has very low self-esteem, he constantly brags about his
wealth in an effort to compensate. KISLITSIN met Belan in person on one
occasion in February 2013 at a party hosted by Dmitriy Dokuchayev, who is a
close friend of Belan's and a captain within the Russian Federal Security
Service (FSB). KISLITSIN met Dokuchayev when KISLITSIN was 16 or 17 years
old. Kislitsin provided a photograph of Belan, Belan's wife, and Dokuchayev I
which he recently obtained from an Internet posting.

According to Komarov, Dokuchayev secretly records his conversations
with other individuals, both in person and over the phone. Komarov told
KISLITSIN Dokuchayev was involved in other criminal activity and was
actively building profiles on various individuals using "compromising i
information". KISLITSIN provided no further information on Dokuchayev’s
other criminal activity. Belan assisted Dokuchayev with "assignments",
which KISLITSIN believed involved the targeting of specific e-mail
accounts and other data. Dokuchayev was recruited by the FSB after being
caught stealing dial-up accounts and was given the ultimatum to join the
FSB or go to jail.

KISLITSIN stated Belan was not involved in the Formspring intrusion.
After learning of Johnny Green and Belan’s successful spamming operation,
KISLITSIN became interested in conducting the same activity and knew :
Yevgeniy LNU already possessed the Formspring database. After agreeing on a
price, KISLITSIN acquired the database from Yevgeniy and provided it to
Rais for spamming purposes; however, KISLITSIN stated, “Formspring users
don’t want to buy anything.” As a result, KISLITSIN did not make enough to
money to pay as much as he promised Yevgeniy and Yevgeniy became unhappy ‘
with KISLITSIN:

To make the payment to Yevgeniy for the Formspring data, KISLITSIN :
provided the money to Rais, who provided the money to Oleg Tolstyky.
Tolstyky is a common acquaintance of KISLITSIN and Yevgeniy and on one
occasion KISLITSIN met Yevgeniy in person through Tolstyky. Tolstyky acts |
as a money transfer agent for Yevgeniy and provided the money from Rais to
Yevgeniy for the Formspring database.

Tolstykh has schizophrenia and once attempted to form a new Russian
political party comprised of hackers. Tolstykh was described as a "famous
person on the Internet" who uses the moniker "NSD". He is known to be

YNO13926
CONFIDENTIAL
Case 3:16-cr-00440-WHA Document 240-1 Filed 06/29/20 Page 7 of 8

FD-302a (Rev. 05-08-10)

288A-LV-4 3343

Continuation of FED-302 of Nikita Igorevich Kislitsin (on 04/02/2014 6 of 8

, Page

involved in serious crimes including theft from approximately 12 or more
U.S. banks, such as E*Trade, and Scottrade. Tolstykh engaged in a criminal
act (NFI) which he called Operation Blitzkrieg. He recorded the act and
posted it to Youtube. The video showed his real face and plate numbers
from his vehicle.

KISLITSIN described Yevgeniy as “way more interesting than Belan” and
the “Putin” of the hacking world. Yevgeniy’s nickname is “Zhenya”’, which
translates to “Eugene” in English. Yevgeniy currently lives in Moscow, is
very wealthy, and owns multiple Maserati cars. Yevgeniy has low self esteem
and flaunts his wealth as a way to compensate.

Yevgeniy compromised LinkedIn and sold the data for hundreds of
thousands of dollars. KISLITSIN believes Yevgeniy has the databases for
Google and Facebook; however, KISLITSIN is unsure if Yevgeniy actually
conducted the compromises.

Yevgeniy has numerous databases containing user names and passwords.
After using the LinkedIn information to identify specific employees, such
as network administrators of specific companies, Yevgeniy used known
passwords to login to the employees e-mail accounts. He then analyzed the
e-mail communications to identify other accounts and passwords such as
Virtual Private Network (VPN) credentials. These credentials allowed
Yevgeniy to further exploit the company’s network. If Yevgeniy was unable
to access a specific employee’s email account, he would identify and target
friends of the employee. For example, Yevgeniy would identify the
employee’s friends, login to the friend’s email account using known
credentials, and then send an email containing a malicious link from the
friend to the employee. Kislitsin stated the LinkedIn information is very
powerful and used to not only exploit the employee directly, but also the
employees social network.

Yevgeniy claimed to have current access into the DropBox network and to
have acquired numerous password containers stored in user’s DropBox
accounts. These containers allow Yevgeniy to further exploit other accounts
owned by the user. Yevgeniy told KISLITSIN he struggled to brute force the
passwords to the Dropbox containers, but he eventually found an individual
whe wrote software to break the encryption algorithm. Yevgeniy has a "farm"
of GPUs (graphics processing unit) used to brute force passwords.

KISLITSIN believes Yevgeniy creates persistent access into the networks
he exploits to allow him to continue to access the network. KISLITSIN
suspected that Yevgeniy may still have access into the DropBox network.

Yevgeniy uses Skype and Jabber to communicate online, and further, he
implements OTR (off-the-record) encryption when using Jabber. KISLITSIN

|
YNO13927
CONFIDENTIAL
Case 3:16-cr-00440-WHA Document 240-1 Filed 06/29/20 Page 8 of 8
FD-302a (Rev. 05-08-10)

288A-LV—-4 3343
Continuation of FD-302 of Nikita Igorevich Kislitsin ,on 04/02/2014 pase 7 Of 8

 

described Yevgeniy's data buyers as "big guys", serious people who pay with
cash and likely were not from Russia. KISLITSIN did not specifically know
any of the buyers.

KISLITSIN further stated Belan was responsible for the compromises of
Evernote, Groupon and Yelp, as well as, likely responsible for the
compromise of Last.FM. Belan may also be responsible for the compromise of
Zoosk as Belan likes targeting dating websites.

Rais attempted to contact KISLITSIN several times since they last
worked together and a few months ago, they had a conversation wherein Rais
stated he was detained in Serbia while driving from Belgium to Turkey. Rais
was subsequently extradited to Belgium where he was charged with related
crimes. KISLITSIN presumed Rais was released from jail since he was able to
contact him. Rais asked KISLITSIN to continue their business relationship,
to which KISLITSIN declined. KISLITSIN stated he met Rais in person on two
occasions, once in Russia and once in Brussels.

KISLITSIN indicated he could likely determine and provide the last name ,
and address of Yevgeniy; however, he would probably not be able to obtain
information on Johnny Green.

KISLITSIN could also likely arrange a meeting to speak with Belan, but
stated he would prefer not to do so as he was apprehensive about potential
repercussions related to Belan's association with Dokuchayev. Dokuchayev
previously indicated to KISLITSIN he was “very much" concerned about the
situation surrounding Belan's arrest. KISLITSIN supposed that Dokuchayev
was concerned Belan may divulge information about his involvement with
Dokuchayev. Dokuchayev informed KISLITSIN that Belan obtained a Bulgarian
passport and glued his own photograph inside the passport. This passport
allowed Belan to travel from Greece into Russia. Dokuchayev's wife also
works for the FSB.

KISLITSIN stated Group-IB was investigating the carding shop "FETEAM".
FETEAM operated successfully, in part because they were able to evade
efforts to shut them down by changing the domain name used to access their
carding web site. Group-IB works with the registrars and hosting providers
to “sinkhole” the Internet traffic to the domain names. KISLITSIN
described the sinkhole action as putting a passive proxy server inline with
the server hosting the target forum. This method allows Group-IB to
monitor the Internet traffic associated with users of the carding forum as i
well as related botnet activity. KISLITSIN offered the data being collected
by Group-IB to the FBI. Group-IB CEO Ilya Sachkov was aware and supportive
of KISLITSIN's offering of the data to the FBI. \

YNO13928
CONFIDENTIAL °
